Citation Nr: 1035036	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active 
service in the Philippine Commonwealth Army from December 1941 to 
May 1942.  He died [was murdered] in September 1944.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2005 rating decision of the Manila RO that declined to 
reopen the appellant's claim seeking service connection for the 
cause of the Veteran's death based on a finding that new and 
material evidence had not been submitted to establish that the 
Veteran's death occurred while he was on active duty.  In June 
2009, the Board found that new and material evidence had been 
submitted to reopen the appellant's claim of service connection 
for the cause of the Veteran's death, and remanded such matter 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

At issue in this claim is whether the Veteran's death (by murder) 
in September 1944 occurred while he was on casualty status (and 
therefore in line of duty and related to his active service).  
Evidence in the record includes the following: 

*	Certification of the Veteran's military service in the form of 
VA Forms 3101(A) and 3101(D) showing that he had no guerilla 
service, that his unit (Combat Company, 102nd Infantry 
Regiment, 101st Philippine Army Division) was disbanded, that 
his active service ended in May 1942, and that he was in "no 
casualty status" from May 1942 until the date of his death.

*	A February 2005 certification from the General Headquarters of 
the Armed Forces of the Philippines, Office of the Adjutant 
General (Form AGNR2) which includes the following information: 
the Veteran was a member of the unit, Combat Company, 108th 
Infantry Regiment, 101st Philippine Army Division, and that 
his casualty status terminated on September 25, 1944 (date of 
death).

*	A March 2005 letter from the National Archives and Records 
Administration stating, "The records show that [the Veteran] 
served as a member of the Philippine Commonwealth Army, in the 
service of the Armed Forces of the United States from December 
18, 1941 to September 25, 1944, the date of death.  This 
service is not considered as active service in the United 
States Army."

In April 2005, VA sought recertification of the Veteran's service 
from the service department.  See April 2005 VA Form 21-3101.  
The information provided to the service department listed the 
Veteran's unit as Combat Company, 102th Infantry Regiment, and 
indicated that he served from December 1941 to September 1944.  
The service department (via the National Personnel Records Center 
(NPRC)) responded in April 2005 by directing VA's attention to 
their prior certification of the Veteran's service in 1948.  The 
1948 service certification states the Veteran served as a 
Corporal in the Philippine Army, Combat Company, 102nd Infantry, 
101st Division.  He was entitled to payment from the United 
States from December 18, 1941 to May 10, 1942, and was in 
inactive service from May 11, 1942 to September 25, 1944.  During 
this latter period, he was not considered on active duty for 
purposes of pay as he was not performing active military service.

As noted, the appellant has also submitted certification from the 
Philippine Army indicating that the Veteran served in Combat 
Company, 108th Infantry Regiment, 101st Philippine Army 
Division, and that his casualty status terminated on September 
25, 1944 (date of death).  Although this document is not 
dispositive in the appellant's claim for benefits (see 38 C.F.R. 
§ 3.203(c)), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimant submits 
new evidence subsequent to a previous request for verification of 
recognized military service for purposes of determining 
eligibility for VA benefits, that new evidence must be submitted 
and considered in connection with a new request for 
"verification of service from the service department" pursuant 
to 38 C.F.R. § 3.203(c).  Capellan v. Peake, 539 F.3d 1373, 1382 
(Fed. Cir. 2008).  

In June 2009, the Board remanded this matter for a new service 
department certification based on the information provided in the 
February 2005 Form AGNR2 (and specifically that his unit was 
Combat Company, 108th Inf. Regt. 101st Div.).  In August 
2009, the RO attempted to recertify the Veteran's service by 
submitting a request for information through the Personnel 
Information Exchange System (PIES).  The RO was advised that 
requests for verification of Philippine Army or guerilla service 
were handled directly by the NPRC, and that only requests for 
Philippine Scout service were answered through PIES.  It was 
recommended that the recertification request be sent to the NPRC 
using VA Form 21-3101.  

In February 2010 and April 2010, the RO sent a letter (and did 
not use VA Form 21-3101) to the NPRC requesting 
recertification of the Veteran's service.  In July 2010, the NPRC 
responded, "[VA] has requested that the [NPRC] discontinue 
honoring requests received directly from VA Regional Offices and 
Medical Centers.  According to procedures established by VA, all 
VA requests for military personnel and medical 
information/records should be initiated through the [PIES] . . . 
For this reason, we are returning your request without action."  

Due to the non-responses from PIES and the NPRC, the Veteran's 
service remains  unrecertified (based upon the new information 
provided by the appellant via the February 2005 Form AGNR2).  A 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While the Board regrets continued 
delay in this case, it has no recourse but to once again remand 
the case to the RO for compliance with remand instructions.

[The Board notes that should recertification show that the 
Veteran was on casualty status (in line of duty) when he was 
murdered, there appear to be unresolved questions regarding 
potential forfeiture that may need to be addressed.]   The Board 
observes that should the case be returned to the Board with no 
certification of service/nonservice based on alleged service in 
Combat Company, 108th Inf. Regt. 101st Div., it would result 
in the case being remanded still another time for such action. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1. 	The RO should arrange for exhaustive 
development to recertify the Veteran's 
recognized active service, and specifically 
whether he was on casualty or pay status (and 
in line of duty) when he was murdered on 
September 25, 1944, based on the information 
provided in the February 2005 Form AGNR2 
(specifically, that his unit was: Combat 
Company, 108th Inf Regt 101st Div).

Such a request should be submitted to the 
service department (via the NPRC) using VA 
Form 21-3101.  If the NPRC responds that they 
are unable to honor requests directly from VA 
ROs, then such a request should be submitted 
through PIES for certification.  If PIES 
responds again stating that the request 
should be made directly to the NPRC, PIES 
should be advised that NPRC has indicated 
that pursuant to VA guidelines, it no longer 
honors requests received directly from VA ROs 
and that VA procedures establish that all 
requests for military personnel 
information/records should be initiated 
through PIES.

If exhaustive development proves fruitless, 
or the information obtained is inconclusive, 
the scope of the development must be 
explained for the record in detail.

2. 	The RO should ensure that the 
development sought above is completed, review 
the entire record (and arrange for any 
further development suggested), and then re-
adjudicate the claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

